             Case 20-10343-LSS        Doc 540    Filed 05/02/20     Page 1 of 31




                        IN THE UNITED STATES BANKRUPTCY
                            COURT FOR THE DISTRICT OF
                                    DELAWARE


  In re:                                             Chapter 11

  BOY SCOUTS OF AMERICA AND                          Case No. 20-10343 (LSS)
  DELAWARE BSA, LLC,
                                                     (Jointly Administered)
                         Debtors.


                          DECLARATION OF ANN RAPPLEYE
       I, Ann Rappleye, pursuant to the provisions of 28 U.S.C. § 1746 declare under the

penalty of perjury as follows:

       1.      I am Operations Counsel in the Global Legal and Compliance group at Chubb,

a position I have held since November 2015. In that capacity, I serve as Chief of Staff to the

Executive Vice President and Global General Counsel of the Chubb Group of Companies, as

well as manage various Global Legal Operations matters. One of the legal operations

matters I am responsible for is the oversight and management of the Legal and Compliance

group’s engagements with outside counsel. This includes oversight of our e-billing tool –

T360 or TyMetrix -- through which our outside counsel submit bills for payment.

       2.      Reporting to me in this capacity are a T360 manager, who handles day-to-

day administration of the T360 network, as well as an administrative assistant, who assists

with such tasks as onboarding new law firms, setting up new matters, and answering basic

questions from both internal stakeholders and outside law firms. I also work with the Vice

President, Claims Optimization, who is the product owner of the T360 system and

supervises the administration of T360 in the Claims organization at Chubb.

       3.      Given the number of firms that the Legal and Compliance group engage, we

made a decision not to negotiate separate engagement letters with each firm. Rather,
             Case 20-10343-LSS        Doc 540       Filed 05/02/20   Page 2 of 31




Chubb has a standard Service Level Agreement (“SLA”) that the Company uses to

memorialize the terms of engagement between Chubb and the law firms.

       4.     We require new firms to electronically execute, acknowledge, and accept the

SLA when they are on-boarded into the T360 network. We also require different office

locations of the same firm to acknowledge and accept the SLA when those offices are on-

boarded into T360. For example, if the New York office of Firm X has acknowledged and

accepted the SLA and then the Chicago office of Firm X is assigned a new matter, the

Chicago office of Firm X must also acknowledge and accept the SLA.

       5.     Acceptance and execution of the SLA is performed electronically through the

T360 tool. The acknowledgement requires that the person accepting the SLA affirm that he

or she is authorized to act on behalf of the firm. The person accepting the SLA must also

acknowledge that acceptance of the SLA is a condition precedent to the firm serving as

counsel to Chubb. The Acknowledgement Form as it appears to the law firm in T360 is

attached as Exhibit A.

       6.     Firms are prevented from submitting bills into T360 and, consequently, will

not be paid, until they have accepted the SLA.

       7.     Once the SLA is accepted, it applies to all legal and compliance matters a

particular firm and office are assigned from that point forward. Firms are not required to

re-execute and accept the SLA with each new matter in the Legal and Compliance network

of T360. The SLA is therefore evergreen, i.e., it does not need to be renewed.

       8.     The law firm Sidley Austin (“Sidley”) acknowledged the Chubb SLA on

September 4, 2015 in connection with the firm’s engagement on a reinsurance matter. A copy of

the SLA Sidley acknowledged is attached as Exhibit B. Nicole Talison electronically

acknowledged the SLA on behalf of the firm, after representing that she had authority to do so. I

                                                2
             Case 20-10343-LSS         Doc 540       Filed 05/02/20    Page 3 of 31




understand that her title was Senior Client Arrangement Analyst at Sidley at the time. The

record of this acknowledgment in T360 is attached as Exhibit C.

       9.      Sidley has been assigned eight (8) matters for the Legal and Compliance

group since acknowledging the SLA in September 2015. It billed over $2M and submitted

more than 95 invoices through T360 on these matters. It is my understanding that Sidley

handled other matters prior to acknowledging the SLA in September 2015.

       10.     Given my role in overseeing T360, I typically handle issues related to the SLA.

For example, I would handle any questions or other issues related to the SLA with outside

counsel. I have not been made aware of any issues that Sidley has raised regarding the SLA,

nor has anyone at the firm contacted me regarding the SLA. In the December 7, 2018,

email attached as Exhibit 1 to the declaration of Bill Sneed, Mr. Sneed confirms that he was

aware of the SLA and that Sidley’s representation has been pursuant to the SLA.

       11.     The SLA addresses a host of issues ranging from case management and strategy

to data security, reporting practices and billing procedures that are propriety to Chubb. The

public disclosure of the SLA would result in an unfair advantage to competitors and adversaries

by providing them information as to the specifics of how Chubb manages its law firm

relationships, the cases they handle and operations. And, this information, if subject to public

disclosure, would unfairly benefit Chubb’s competitors and its adversaries in the legal system.




                                                 3
           Case 20-10343-LSS   Doc 540    Filed 05/02/20     Page 4 of 31




Dated: May 1, 2020

                                   Respectfully submitted,

                                   /s/ Ann Rappleye__________

                                   Ann Rappleye




                                      4
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 5 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 6 of 31




      EXHIBIT B
          Case 20-10343-LSS    Doc 540   Filed 05/02/20   Page 7 of 31




            SERVICE LEVEL AGREEMENT
      FOR THE PROVISION OF NON-CLAIMS LEGAL
                     SERVICES




Between


ACE INA Holdings Inc.
(Hereinafter referred to as “ACE”)


and




______________________________________________________
(Hereinafter referred to as the “Law Firm”)



Dated: _______________________________________________
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 8 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 9 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 10 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 11 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 12 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 13 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 14 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 15 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 16 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 17 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 18 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 19 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 20 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 21 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 22 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 23 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 24 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 25 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 26 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 27 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 28 of 31
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 29 of 31




      EXHIBIT C
           Case 20-10343-LSS       Doc 540    Filed 05/02/20   Page 30 of 31




Clicking on SLA Guidelines Acknowledged? and/or Acknowledgement Date will reveal in a pop
up window the T360 user who signed off on the SLA.
Case 20-10343-LSS   Doc 540   Filed 05/02/20   Page 31 of 31
